Citation Nr: 0932478	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	John T. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1973 to October 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic gastrointestinal disability was not manifested 
in service, and it is not shown that the Veteran now has (or 
at any time during the pendency of the claim had) a 
gastrointestinal disability.

2.  An unappealed March 1974 rating decision denied service 
connection for a nervous condition essentially based on a 
finding that the only psychiatric disability diagnosed was a 
personality disorder (which is not a compensable disability).

3.  Evidence received since the March 1974 rating decision 
does not show or suggest that the Veteran has (an acquired) 
psychiatric disability other than a personality disorder; 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disability; and does not raise a reasonable 
possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  New and material evidence has not been received, and the 
claim of service connection for a psychiatric disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the claim of service connection for a 
gastrointestinal condition, the Veteran was advised of VA's 
duties to notify and assist in the development of his claim.  
By VCAA letter of March 2007, he was informed of the evidence 
and information necessary to substantiate that claim; the 
evidence VA was responsible for providing; the evidence he 
was responsible for providing; and the criteria for rating 
disabilities and those governing effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  This notice was issued prior to the RO determination 
in June 2007 denying service connection.  

Notably, the U.S. Supreme Court has held that in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decisions of the Board, a court shall take due 
account of the rule of prejudicial error, except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not alleged any prejudice from a VCAA notice error.

Regarding the claim to reopen the previously denied claim of 
service connection for a psychiatric disability, the letter 
of March 2007 advised the Veteran of the evidence and 
information necessary to reopen a claim, the definition of 
new and material evidence, and of what type of evidence and 
information is necessary to establish entitlement to the 
underlying claim of service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent evidence that is outstanding.  The RO did not seek 
a VA examination with respect to the claim of service 
connection for a gastrointestinal condition.  As there is no 
competent evidence showing a current gastrointestinal 
disability, or that a gastrointestinal disability was 
manifested in, or might be related to the Veteran's service, 
even the low threshold standard as to when a VA 
examination/medical opinion is necessary endorsed by the 
Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is 
not met.  

As to the claim pertaining to psychiatric disability, VA's 
duty to assist by arranging for an examination or medical 
opinion does not attach in a claim to reopen unless the claim 
is indeed reopened.  38 C.F.R. § 3.159(c).  VA's duty to 
assist is met.  




B.  Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The threshold requirement that must be met in order to 
establish a claim for service connection is that there must 
be competent evidence (a medical diagnosis) of a current 
disability (or one that existed on or after the date of 
application for service connection).  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The Veteran's service treatment records (STRs) are silent for 
complaints, treatment, or diagnosis of a gastrointestinal 
disability.  On October 1973 service separation examination 
no gastrointestinal complaints or symptoms were noted.  

In December 2000, in response to questions on a VA substance 
abuse clinic intake screening, the Veteran stated that he had 
not experienced vomiting, diarrhea, or blood in his stool in 
the past month.  He has not submitted any records of post-
service treatment for gastrointestinal disability, nor has he 
identified any source of records of postservice treatment for 
gastrointestinal disability for VA to secure.

The Veteran was advised that to substantiate a claim of 
service connection he must present (or identify for VA to 
secure) evidence that he has the disability for which service 
connection is sought.  See page 6 of March 2007 notice 
letter.  Without any competent evidence that he has a 
gastrointestinal disability, there is no valid claim of 
service connection for such disability.  See Brammer, 3 Vet. 
App. at 225.  Accordingly, consideration of the claim of 
service connection for a gastrointestinal disability need not 
proceed any further; the claim must be denied.  

New and Material Evidence

Service connection for a psychiatric disability (then 
characterized as a nervous condition) was denied by a March 
1974 rating decision that found that the only psychiatric 
disability the Veteran had diagnosed was a personality 
disorder (which is not a compensable disability).  He was 
properly notified of, and did not appeal, that decision.  
Accordingly, it is final.  38 U.S.C.A. § 7105.  .

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence of record at the time of the March 1974 rating 
decision included the Veteran's STRs which show that he was 
hospitalized after a suicide attempt in July 1973.  He 
reported being depressed as a result of a broken engagement, 
an older sister with terminal cancer, and being charged with 
malingering by a corpsman.  In July 1973 Severe Schizoid 
Personality was diagnosed.  In September 1973 that diagnosis 
was revised to Immature Personality, Moderate.

Evidence submitted since the January 1974 rating decision 
consists of the Veteran's February 2007 claim to reopen, a 
March 2007 statement indicating he was treated for depression 
and suicidal thoughts/attempts in service, and VA treatment 
records for November 2000 through February 2001.  On a 
January 2001 intake screening for a VA substance abuse 
program, he stated that he had attempted suicide in 1973, but 
had no psychiatric history since then and no current 
psychiatric diagnosis.  It was noted that there was no 
psychiatric diagnosis; the Veteran was noted to have legal 
problems related to crack cocaine abuse/possession.  On 
February 2001 evaluation for headaches, it was noted that 
mental status evaluation was normal.  

As the Veteran's claim of service connection for a 
psychiatric disability was previously denied based on a 
finding that his only psychiatric disability was immature 
personality disorder, which is not compensable, for 
additional evidence received since the March 1974 rating to 
be new and material, it must be evidence that was not 
previously of record that shows or suggests that the Veteran 
has a medical diagnosis of an acquired psychiatric disability 
(i.e., other than personality disorder), to include competent 
evidence indicating that the diagnosis of a personality 
disorder was in error.  

Here, the Veteran's written statement and VA treatment 
records are new, as they were not previously of record.  
However, they give no indication that the Veteran has a 
medical diagnosis of an acquired psychiatric disability, or 
that the diagnosis of a personality disorder is in error.  
The only pertinent medical evidence added to the record since 
the 1974 rating decision indicates that the Veteran does not 
have a diagnosis of a psychiatric disability, that he has not 
received any psychiatric treatment since separation from 
service, and that his mental status examination was normal.  
None of the evidence received since March 1974 shows or tends 
to show he has psychiatric disability other than a 
personality disorder.  Accordingly, none relates to the 
unestablished fact necessary to substantiate a claim of 
service connection or raises a reasonable possibility of 
substantiating such claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been received, and that the claim of service 
connection for a psychiatric disability may not be reopened.  


ORDER

Service connection for a gastrointestinal disability is 
denied.

The appeal to reopen a claim of service connection for a 
psychiatric disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


